Title: General Orders, 17 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 17th 1776
.


There are a number of priming-Wires and Brushes in the Commissary’s Store, near Genl Spencer’s Quarters, and at Kingsbridge; in the latter a number of Pouches, which are to be distributed among the Brigades. The Brigadiers are desired to send to those places, where they may receive priming-Wires and Brushes; the Pouches are to be divided, and each Brigadier is to send for his proportion, as soon as possible and have them filled with spare Cartridges.
As the Movements of the Enemy make an Alteration of our position necessary, and some regiments are to move towards them, the commanding and the other Officers of regiments, are to see the following Orders punctually executed.
The Tents are to be struck, and carefully rolled, the men to take the Tent poles in their hands—two Men out of a Company with a careful Subaltern, to go with the Baggage, and not leave it on any pretence—No Packs (unless of Sick Men) Chairs, Tables, Benches or heavy lumber, to be put on the Waggons—No person, unless unable to walk, is to presume to get upon them—The Waggons to move forward before the regiments, the Quarter Master having first informed himself from the Brigadier, or Brigade Major, where they are to pitch—Every Regiment under marching orders, to see they have their Flints & Ammunition in good order and complete.
Lieut. Nevins of Col. Tylers regiment is to do the duty of Captain, in the room of Major Chipman lately promoted.
Daniel Lyman Esqr: is appointed Major of Brigade, to Genl Fellows, and is to be respected accordingly.

A General Court Martial whereof Col. Ewing was President, having convicted Lieut: Pope of the Rangers, of the scandalous Crime of “Conniving at plundering—contrary to frequent and express orders,” and sentenced him to be cashiered; The General approves the sentence, and he is accordingly cashiered. The same Court having convicted Corporal Geo. Wilson of “plundering Mr Bushey’s House at Harlem”—and sentenced him to receive 39 Lashes—The General approves the sentence, and orders it to be executed to morrow on the parade, before the Guards march off—The Provost Marshal to see it done.
Col. Weedon’s and Col. Reed’s Regiments to join Lord Stirling’s Brigade immediately.
Major Parker of Genl Heard’s Brigade to attend the Works, and be execused other duty.
